Citation Nr: 0026426	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  97-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1969 to June 
1970.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
an increased evaluation for low back strain.  


FINDING OF FACT

The veteran's low back strain is severely disabling and is 
manifested by forward flexion to 65 degrees, backward 
extension to 15 degrees, left and right lateral flexion to 20 
degrees and left and right rotation to 25 degrees; painful 
motion on all movements of the lumbar spine; objective 
evidence of mild weakness of the left ankle dorsiflexor 
muscles; moderate tenderness to palpation on lumbar 
paravertebral muscles; diminished pinprick and smooth 
sensation on the left L5-S1 dermatones of the foot; a 
positive straight leg raising and Lasegue sign on the left 
leg at 35 degrees and 90 degrees; and diminished left ankle 
jerk. 


CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no higher, for 
the service-connected low back strain have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be associated with his claims folder 
and which have not already been sought are available.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), 
has been satisfied.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

There have been various classifications for the veteran's low 
back disorder ranging from low back strain to lumbar and 
sacral radiculopathy.  In evaluating the veteran's low back 
strain, the RO utilized Diagnostic Codes 5292, 5293 and 5295.

VA outpatient treatment records show that the veteran was 
seen for complaints of low back pain from September 1995 to 
May 1996.  Mild tenderness was noted over the lumbosacral 
area in September 1995.  The diagnostic impression was low 
back pain.  In October 1995 straight leg raising was to 90 
degrees, Lasegue's was negative and deep tendon reflexes were 
absent in the left ankle.  The provisional diagnosis was 
chronic low back pain.  Physical therapy notes provide that 
forward flexion lacked 6 inches to touch toes and lateral 
flexion and rotation was 50 percent in all planes.  Muscle 
strength was functional in the trunk and lower extremities.  
Straight leg raising was to 60 degrees bilaterally with 
positive Lasegue's.  The posture exhibited increased lordotic 
curve, two thirds.  The veteran could ambulate independently 
with a normal gait.  Moderate spasms were noted on the 
paravertebral muscle with tenderness over the sacroiliac 
area.  

The VA examined the veteran in June 1996.  There were no 
postural abnormalities or fixed deformities of the back.  
However, there was evidence of moderate muscle spasm on the 
lumbar paravertebral muscles.  Forward flexion was to 40 
degrees, backward extension was to 5 degrees, right and left 
lateral flexion was to 25 degrees and right and left rotation 
was to 20 degrees.  Exquisite pain was noted objectively on 
all movements of the lumbar spine.  There was no muscle 
atrophy of lower extremities and the veteran had normal 
muscle strength in all muscles of both legs.  

However, the left ankle dorsiflexor muscle, extensor hallucis 
longus and tibialis anterior and left ankle plantar flexion 
muscle and gastrocnemius with muscle strength graded active 
against gravity and some resistance.  The veteran had 
diminished pinprick and smooth sensation on the left L5-S1 
dermatomes of the foot.  He had absent left Achilles muscle 
reflex, which pointed out toward damage to the left S1 root.  
He had a positive straight leg raising and Lasegue on the 
left leg.  The diagnoses were chronic low back strain; left 
L4-L5 herniated nucleus pulposus, by computerized tomography 
and clinical left L5-S1 radiculopathy.  

A private medical record, dated March 1997, showed that the 
veteran was seen for follow-up of his herniated disc at L4-L5 
and radiculopathy.  The diagnosis was herniated disc at L4-L5 
with left leg radiculopathy.  

The VA examined the veteran in May 1998.  Forward flexion was 
to 65 degrees, backward extension was to 15 degrees, left and 
right lateral flexion was to 20 degrees and left and right 
rotation was to 25 degrees.  There was painful motion on all 
movements of the lumbar spine from the first to the last 
degrees of the motion measured.  Moderate objective evidence 
of painful motion on all movements of the lumbar spine was 
noted.  There was no objective evidence of lumbar 
paravertebral muscle spasm.  There was objective evidence of 
mild weakness of the left ankle dorsiflexor muscles; extensor 
hallucis longus and left ankle plantar flexor muscle 
gastronecmious with muscle strength graded active against 
gravity and some resistance.  Moderate tenderness to 
palpation on lumbar paravertebral muscles was noted.  

There were no postural abnormalities or fixed deformities of 
the back.  There was evidence of moderate lumbar 
paravertebral muscle spasm.  The veteran had diminished 
pinprick and smooth sensation on the left L5-S1 dermatones of 
the foot.  He had a positive straight leg raising and Lasegue 
sign on the left leg at 35 degrees and 90 degrees.  The 
veteran had diminished left ankle jerk.  His gait cycle was 
normal and there was no muscle atrophy.  The diagnoses were 
chronic lumbosacral sprain; left L4-L5 herniated nucleus 
pulposus by computerized tomography.  

The examiner noted that on the previous evaluation in 1996 
the veteran was found on physical examination with an absent 
left ankle jerk.  On the 1998 examination the veteran was 
fully relaxed and was found with a diminished left ankle but 
it was not absent, maybe the veteran on the previous 
examination was not completely relaxed; although, the reflex 
was diminished.  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991 and Supp. 1998); 38 C.F.R. Part 4 (1999).  

Diagnostic Code 5292 provides for a 10 percent rating for 
slight limitation of the lumbar spine.  A 20 percent 
evaluation is assigned for moderate limitation of motion.  A 
40 percent rating is warranted if there is severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71 Diagnostic 
Code 5292 (1999).

A 20 percent disability evaluation is warranted for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent disability evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain, demonstrable muscle spasms, and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (1999).

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, "involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  The Acting General Counsel 
clarified that a veteran cannot be evaluated under both 
Diagnostic Code 5293 for intervertebral disc syndrome based 
in part upon limitation of motion and Diagnostic Code 5292 
(limitation of motion of the lumbar spine) due to the 
provisions of 38 C.F.R. § 4.14 (1998) prohibiting the 
evaluation of "an identical manifestation under two different 
diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).

Under 38 C.F.R. § 4.71 Diagnostic Code 5295, a 20 percent 
evaluation is assigned if there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion.  A 40 
percent is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The word "severe" is not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

The veteran's service-connected low back strain is currently 
rated under the provisions of Diagnostic Code 5295, which 
pertains to lumbosacral strain.  The recent medical evidence 
of record, including the report of the May 1998 VA 
examination basically contains descriptions of the veteran's 
overall low back symptomatology.  Therefore, in evaluating 
his service-connected disability, in order to provide the 
veteran with all benefit of the doubt, it is appropriate to 
attribute all currently-shown symptoms of lumbar strain to 
the service- connected disability.  In applying the governing 
criteria to the set of facts at hand, therefore, the Board is 
of the opinion that a disability rating of 40 percent is 
warranted for the veteran's service-connected low back strain 
under the provisions of Diagnostic Code 5295.  The currently 
assigned 20 percent disability rating reflects some loss of 
lateral spine motion, in addition to painful motion on all 
movements of the lumbar spine.  The evidence shows that the 
veteran currently suffers from these symptoms in addition to 
a positive straight leg raising and Lasegue sign on the left 
leg at 35 degrees and 90 degrees; and limitation of spine 
motion in all directions: all symptomatology consistent with 
the criteria for a 40 percent disability rating under 
Diagnostic Code 5295. 

Thus, the veteran meets some but not all of the criteria 
listed under Diagnostic Code 5295 for a 40 percent rating.  
The Board observes that the criteria for a 40 percent rating 
are listed in the disjunctive, not conjunctive.  Moreover, 
the Court in Johnson v. Brown, 9 Vet. App. 7 (1996), has 
stressed that pertinent VA regulations do not require a 
veteran to meet all the criteria in order to prevail; rather, 
he is just required to show that his disability picture more 
nearly approximates the higher rating.  38 C.F.R. §§ 4.7, 
4.21.  Bearing this in mind, the Board finds that the 
veteran's disability more nearly approximates the 40 percent 
rating instead of the 20 percent rating under Diagnostic Code 
5295, as he not only has limitation of some loss of lateral 
spine motion but also a positive straight leg raising and 
Lasegue sign on the left leg at 35 degrees and 90 degrees.  
Thus, a 40 percent disability rating appears appropriate to 
most accurately reflect the level of impairment resulting 
from the service-connected low back strain.  

In this case, the veteran's service-connected back disability 
includes limitation of motion with pain.  The record contains 
no clinical findings that weakness, excess fatigability, 
instability, or incoordination also manifests the veteran's 
low back disorder.  The limitation in low back motion due to 
pain has been considered by the Board, which finds that such 
manifestations are adequately compensated by the 40 percent 
rating.  

The Board has also considered the provisions of 38 C.F.R. 4.7 
(1999), which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The 40 percent rating for the service-connected 
back disability has been assigned on this basis.  

The Board notes that the veteran's disability cannot be 
awarded a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, for limitation of motion of the lumbosacral spine, 
since 40 percent is the highest rating available under that 
Diagnostic Code.  

The Board has considered whether an alternative disability 
rating under the provisions of Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome, might be 
warranted, as a higher scheduler disability rating of 60 
percent is provided under Diagnostic Code 5293.  Given the 
history of the veteran's disability the original grant of 
service connection was for low back strain and later lumbar 
and sacral radiculopathy only.  Service connection for 
herniated nucleus pulposus was denied in a June 1998 rating 
decision.  Thus, evaluating the veteran's disability under 
the provisions of Diagnostic Code 5293 would result in 
compensating a nonservice-connected disability.

In exceptional cases where scheduler evaluations are found to 
be inadequate, consideration of an extra-scheduler evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities is made.  38 C.F.R. 3.321(b)(1) (1999).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  Id. 

The Board first notes that the schedular evaluation in this 
case is not inadequate.  Higher ratings are provided for 
greater degrees of disability of the lumbar spine, but the 
medical evidence reflects that the required manifestations 
are not present in this case.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization or frequent 
treatment for his low back disorder, nor is it shown that the 
disorder otherwise so markedly interferes with his employment 
as to render impractical the application of regular schedular 
standards.  For the reasons noted above, the Board concludes 
that the impairment resulting from the service-connected 
disability of the back, including the effect of pain on 
function and movement, is adequately compensated by the 
schedular rating.  Therefore, extraschedular consideration 
under 38 C.F.R. 3.321(b) is not warranted.  


ORDER

A 40 percent disability rating for low back strain is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

